Citation Nr: 0416584	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-25 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for anxiety, including 
as due to an undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disorder, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for a diarrhea, 
including as due to an undiagnosed illness.

7.  Entitlement to service connection for a stomach disorder, 
including as due to an undiagnosed illness.

8.  Entitlement to service connection for memory loss, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 3, 1983 to 
February 18, 1983, November 8, 1988 to March 10, 1989, and 
from November 29, 1900 to June 28, 1991.  The veteran has 
additional active and reserve service, but the dates have not 
been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of service connection for PTSD, major depression; 
and for anxiety, a respiratory disorder, a sleep disorder, 
diarrhea, a stomach disorder, and memory loss-including as 
due to an undiagnosed illness-are the subject of a remand 
immediately following this decision.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  By a January 1997 rating decision, the New York, New York 
VA Regional Office denied service connection for PTSD.  The 
veteran, in a February 1991 letter was apprised of his 
procedural and appellate rights; however, a notice of 
disagreement was not received within the subsequent one-year 
period. 

2.  The additional evidence received since the January 1997 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 1997 decision denying entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim of service 
connection for PTSD was received prior to that date (in March 
2000), those regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for PTSD.  No additional evidence is 
required to make a determination as to this issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Similarly, any failure to comply with 
notice requirements addressed in Paralyzed Veterans of 
America, et. Al. v. Secretary of Department of Veterans 
Affairs (PAV), 345 F.3d 1334 (Fed. Cir. 2003), Disabled 
American Veterans, et. Al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), and 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) is also non-
prejudicial.  See PAV, DAV, and Pelegrini, supra.

In a January 1997 decision, the New York, New York VA 
Regional Office denied the veteran's claim for PTSD.  In 
arriving at this decision, it was noted that the medical 
evidence contained a diagnosis, in a November 1996 VA 
examination report, of PTSD medically related to the 
veteran's averred experiences on active duty in southwest 
Asia.  Notwithstanding, the New York, New York VA Regional 
Office found that the veteran did not have any combat 
citations, and available evidence, including available 
service medical records, did not reflect that he had served 
in combat or that he had complained of or had been treated 
for a nervous condition in service.  Furthermore, the veteran 
had not identified stressors with the level of specificity to 
allow the New York, New York VA Regional Office to verify 
them.  Hence, service connection could not be granted.

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim to 
reopen the previously denied decision in March 2000.

In the instant case, the Board finds that evidence submitted 
since the January 1997 decision provides a sufficient basis 
to reopen the previously denied claim.  This evidence 
includes service medical records received in January 2002 and 
service personnel record received in April 2001 and August 
2000.  These records identify the units to which the veteran 
was assigned while on active duty in southwest Asia and, 
further, reflects that the veteran was receiving treatment 
for anxiety and depression, including suicidal ideation, as 
early as 1994.  These records were not in the claims file at 
the time of the January 1997 decision.

This evidence, service medical and personnel records showing 
units of assignment, and treatment for symptoms of a 
neuropsychiatric disorder, is significant enough that it must 
be considered in order to fairly decide the merits of the 
claim.

Thus, the Board finds that evidence submitted since the 
January 1997 rating decision provides a basis to reopen this 
claim.

However, the medical evidence presents a conflict as to what 
psychiatric diagnosis the veteran has.  A report of VA 
examination, conducted in April 2002, shows that the veteran 
was then diagnosed with major depression.  Yet, private 
medical records dated in July 2003 show that the veteran is 
diagnosed with PTSD and depression.  Moreover, the record has 
not been developed to include verification of the veteran's 
participation in combat or, in the alternative, to verify 
that his unit was subjected to scud attacks and susceptible 
to terrorist attacks.  Hence, the Board finds that further 
development is required to fairly adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for PTSD.  However, as indicated above, the Board 
finds that a remand to the agency of original jurisdiction 
for additional development is required as to this issue.  The 
issue of entitlement to service connection for PTSD will be 
the subject of a later decision.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  To that extent only, the claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for PTSD.  In addition, the 
veteran also seeks service connection for major depression; 
and for anxiety, a respiratory disorder, a sleep disorder, 
diarrhea, a stomach disorder, and memory loss-including as 
due to an undiagnosed illness.

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

First, the totality of the veteran's active and reserve 
service has not been verified.  In addition, the RO has not 
attempted to verify the veteran's participation in combat or, 
in the alternative, his averred stressors.  

Second, the record presents a conflicting diagnosis as to 
what neuropsychiatric disability the veteran now manifests.  
The November 1996 VA examination report reflects a diagnosis 
of PTSD and associated chronic depression with onset during 
his active service in the southwest Asia theatre of 
operations.  The April 2002 VA examination report shows a 
diagnosis of recurrent major depression.  Finally, private 
medical records reveal treatment for depression and anxiety, 
with a diagnosis as recently as July 2003 of PTSD and 
depression.

Similarly, the record presents private and VA treatment 
records showing medical findings of other disabilities the 
veteran has claimed, to include chronic obstructive pulmonary 
disease (COPD), allergic rhinitis, irritable bowel syndrome, 
and complaints and findings of diarrhea, insomnia, 
nightmares, and inability to remember and concentrate.  
Moreover, service medical records recently associated with 
the claims file further show findings of a gastrointestinal 
disorder, anxiety, depression, throat irritation, burn scars, 
and complaints of exposure to burning oil fields during the 
veteran's active service in southwest Asia and after his 
discharge from that period of active service.

Reports of VA examinations conducted in April and June 2002 
show the following diagnoses:  chronic diarrhea, and major 
depression.  COPD was noted by X-ray results, but the VA 
examination for respiratory disorders reflects that the 
veteran does not have a respiratory disease.  The examiner 
attributed symptoms of chronic diarrhea to the veteran's 
anxiety disorder, noting onset of the symptom with the 
veteran's return from southwest Asia theatre of operations.  
Symptoms of memory, sleep, and concentration impairment the 
examiner attributed to the diagnosis of major depression.

Finally, the Board notes that the veteran has identified 
private treating physicians who treated him for his claimed 
conditions.  The RO has not obtained all these records.  

The Board thus finds it would be helpful in arriving at 
accurate diagnoses and opinions of etiology for the claimed 
conditions if new examinations were conducted with complete 
review of the claims file, to include all medical treatment 
records as well as all service medical records.  See 
38 C.F.R. § 3.159(c)(4); 3.317 (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed PTSD, major 
depression, anxiety, respiratory 
disorder, sleep disorder, diarrhea, 
stomach disorder, and memory loss.  The 
RO should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
PTSD, major depression, anxiety, 
respiratory disorder, sleep disorder, 
diarrhea, stomach disorder, and memory 
loss that are not already of record.  In 
particular, the RO should request any and 
all inpatient and outpatient records, to 
include any and all medical and mental 
hygiene records for treatment accorded 
the veteran by Michael Grey, M.D. of New 
York, New York, Sindhu Gupta, M.D., of 
Bronx, New York,  Jairo Nunez, M.D., of 
Winter Park, Florida, and by Westchester 
Square Hospital, of Bronx, New York.  In 
addition, the RO should request any and 
all inpatient and outpatient records, to 
include any and all medical and mental 
hygiene records, as well as all copies of 
group and individual therapy for 
treatment accorded the veteran at VA 
Medical Centers in New York, New York, 
and Tampa, Florida from 1991 to the 
present.

4.  The RO should verify the dates and 
character of discharge of all of the 
veteran's active service and reserve 
service.

5.  The RO should obtain any additional 
service medical records from all 
identified periods of active and reserve 
service.  In addition, the RO should make 
specific attempts to obtain the veteran's 
entire service personnel record.

In particular, the RO should request the 
citations and any associated paperwork 
for any and all medals and decorations 
awarded the veteran including, but not 
limited to his Army Commendation Medal, 
Army Reserve Components Achievement 
Medal, and Meritorious Unit Citation 
Award. 

The RO should complete any and all follow 
up actions referred by NPRC or the 
service department, including the request 
of reserve records directly from the 
Department of the Army, HQ, USARC, in 
Atlanta, Georgia (as indicated on the VA 
Form 21-3101, "Request for Information" 
returned to the RO in November 1996).

6.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

7.  The RO should again send the veteran 
a development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Please remind the 
veteran that it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate a date 
for the event as possible, so as to 
enable the service department to verify 
the identified stressors.  

8.  The RO should, in addition, afford 
the veteran an opportunity to provide 
buddy statements from individuals who may 
have witnessed the stressors the veteran 
identifies.

9.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) provide any available 
information which might corroborate the 
veteran's averred inservice stressors.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, part 3, chapter 5, paragraph 5.14.  
The RO should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information: 
?	Exposure to general combat 
conditions, including enemy scud and 
terrorist attacks, and exposure dead 
enemy and friendly soldiers, as a 
member of the 301st ASG from Fort 
Totten, Queens, New York assigned to 
HHC 301st SPT GP(A), ARCENT
o	in Saudi Arabia from December 
1990 to March 1991
o	in Kuwait from March 1991 to 
April 1991
o	in Saudi Arabia from April 1991 
to June 1991.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment, and with copies of any and 
all citations of medals or decorations 
awarded the veteran.  The RO should 
provide USASCRUR with copies of the 
veteran's October 1996 statement and July 
2001 PTSD questionnaire and any further 
statements the RO receives pursuant to 
this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center (NPRC).

10.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of any manifested 
neuropsychiatric disability, to include 
PTSD, depression, and anxiety; 
respiratory disorder, sleep disorder, 
diarrhea, stomach disorder, and memory 
loss.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiners for review.  The examiners 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested neuropsychiatric 
disability, to include PTSD, 
depression, and anxiety; respiratory 
disorder, sleep disorder, diarrhea, 
stomach disorder, and memory loss.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested neuropsychiatric 
disability, to include PTSD, 
depression, and anxiety; respiratory 
disorder, sleep disorder, diarrhea, 
stomach disorder, and memory loss.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all neuropsychiatric, 
respiratory, sleep, 
gastrointestinal, and memory 
pathologies identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disability, to include PTSD, 
depression, and anxiety; respiratory 
disorder, sleep disorder, diarrhea, 
stomach disorder, and memory loss.  
In particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it as likely as not that any 
diagnosed psychiatric 
disability, to include PTSD, 
depression and anxiety, is the 
result of stressors the veteran 
experienced during his active 
service?
2.	Is it as likely as not that any 
diagnosed respiratory disorder, 
sleep disorder, diarrhea, 
stomach disorder, and disorder 
manifested by memory loss are 
the result of the veteran's 
active service?

Concerning the veteran's claims for 
service connection for undiagnosed 
illnesses manifested by symptoms of 
depression and anxiety, a 
respiratory disorder, sleep 
disorder, diarrhea, stomach 
disorder, and memory loss, the 
examiners are requested to identify 
all objective indications of chronic 
disability which cannot be 
attributed to any known clinical 
diagnosis.  The examiners are 
requested to offer the following 
opinion:

1.	Is it as likely as not that any 
identified indications of 
chronic disability which cannot 
be attributed to any known 
disease are the result of the 
veteran's active service, 
including averred exposure to 
burning oil fields, sarin gas, 
and other chemicals during his 
active service in the southwest 
Asia theatre of operations.

11.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for PTSD, major depression; 
and for anxiety, a respiratory disorder, 
a sleep disorder, diarrhea, a stomach 
disorder, and memory loss-including as 
due to an undiagnosed illness under 
38 C.F.R. § 3.317 (2003) (as amended in 
June 2003).  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



